Title: To John Adams from Clement Cottrell Dormer, 22 June 1785
From: Dormer, Clement Cottrell
To: Adams, John


          
            Bemers Street Wednes: 22d: June 1785.
          
          Mr: Cottrell presents his Compliments to Mr: Adams, and informs Him, that there is no Ceremonial attending the Presentation of the Ladies of Foreign Ministers, except an Ambassadress, who has Private Audience of their Majesties attended by the Mr: of the Ceremonies—
          Mrs: and Miss Adams will be Presented in the Circle, in the same manner as all other Ladies—to the King by the Lord in Waiting; to the Queen by the Lady of the Bed Chamber—and any Lady of Mrs: Adams’s acquaintance, who may go with Her to Court, will give in the Manner of Mrs: & Miss Adams as above—
          Mr: Cottrell is to attend Count Woronzow to his Audience of the Queen before the Drawing room, which Audience over, he will be in the Drawing room, and shall be very happy to be of any Service to Mrs: & Miss Adams—
        